      Case 2:13-cr-00160-LMA-SS Document 253 Filed 06/23/20 Page 1 of 4



                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF LOUISIANA


UNITED STATES OF AMERICA                                       CRIMINAL ACTION

VERSUS                                                                     No. 13-160

DWIGHT STARKEY                                                            SECTION I

                               ORDER & REASONS

       Before the Court is defendant Dwight Starkey’s (“Starkey”) motion 1 to reduce

his sentence pursuant to 18 U.S.C. § 3582(c)(1)(A). For the following reasons, the

motion is denied.

                                          I.

       On December 19, 2013, Starkey pled guilty to count 1 of a superseding

indictment which charged him with conspiracy to possess with the intent to distribute

five kilograms or more of cocaine hydrochloride in violation of 21 U.S.C. §§ 841(a)(1),

(b)(1)(A), and 846. 2

       On April 24, 2014, the Court sentenced Starkey to a term of 120 months in the

custody of the Bureau of Prisons (“BOP”). 3 The Court also imposed a five-year term

of supervised release. 4




1 R. Doc. No. 250.
2 R. Doc. No. 32, at 1–2; R. Doc. No. 94.
3 R. Doc. No. 161, at 2. Starkey is currently housed at Yazoo City Low FCI and has a

projected release date of September 8, 2021. R. Doc. No. 250, at 1; R. Doc. No. 252, at
1; see also https://www.bop.gov/inmateloc/ (last visited June 22, 2020).
4 R. Doc. No. 161, at 3.
      Case 2:13-cr-00160-LMA-SS Document 253 Filed 06/23/20 Page 2 of 4



                                          II.

      In relevant part, section 3582(c)(1)(A) of the First Step Act provides that a

court may not modify a term of imprisonment unless a motion is made after the

prisoner has exhausted his administrative remedies and the court, after considering

the factors set forth in 18 U.S.C. § 3553(a), finds that “extraordinary and compelling

reasons warrant such a reduction.” 5 18 U.S.C. § 3582(c)(1)(A)(i). The reduction must

also be “consistent with applicable policy statements issued by the Sentencing

Commission.” Id.

      Section 3582 allows a court to consider a defendant’s motion for modification

of a term of imprisonment only “after the defendant has fully exhausted all

administrative rights to appeal a failure of the Bureau of Prisons to bring a motion

on the defendant’s behalf or the lapse of 30 days from the receipt of such a request by

the warden of the defendant’s facility, whichever is earlier[.]” 18 U.S.C. §

3582(c)(1)(A).

      “The requirement that an inmate first exhaust his administrative remedies

within the BOP is jurisdictional.” United States v. Gentry, No. 03-50033, 2020 WL

2131001, at *2 (W.D. La. May 5, 2020) (citing United States v. Garcia, 606 F.3d 209,

212 n.5 (5th Cir. 2010)); see also United States v. Raia, 954 F.3d 594, 597 (3d Cir.

2020) (characterizing the defendant’s failure to exhaust administrative remedies

as “a glaring roadblock foreclosing compassionate release at this point”); United




5As Starkey is not at least seventy years old, 18 U.S.C. § 3582(c)(1)(A)(ii) does not
apply. See R. Doc. No. 131, at 4.

                                          2
      Case 2:13-cr-00160-LMA-SS Document 253 Filed 06/23/20 Page 3 of 4



States v. Alam, No. 20-1298, 2020 WL 2845694, at *4 (6th Cir. June 2, 2020) (agreeing

with the Raia court’s reasoning and holding).

       Even in the context of the COVID-19 pandemic, a defendant must first satisfy

the exhaustion criteria of 18 U.S.C. § 3582(c)(1)(A) in order for the Court to have

jurisdiction over a motion for a sentence reduction. See United States v. Ogarro, No.

18-373, 2020 WL 1876300, at *3 (S.D.N.Y. Apr. 14, 2020) (Sullivan, J.) (“[S]ection

3582(c)’s exhaustion proscription . . . mandates that where the BOP has not

submitted an application for a sentence reduction, a court cannot, under any

circumstances, grant compassionate release unless the defendant has either ‘fully

exhausted all administrative rights to appeal’ or waited at least 30 days from the

receipt of such a request by the warden of the defendant’s facility.”). “This conclusion

is supported by a number of cases in which courts have addressed motions for

compassionate release under the [First Step Act] due to COVID-19 and found they do

not have the authority to address those motions when the defendants have not first

satisfied the exhaustion requirements[.]” United States v. Guyton, No. 11-271, 2020

WL 2128579, at *2 (E.D. La. May 5, 2020) (Milazzo, J.) (internal citation omitted)

(collecting cases).

       The defendant bears the burden of demonstrating that he is entitled to

compassionate release and that he has exhausted his administrative remedies.

United States v. Evans, No. 16-20144, 2020 WL 2549964, at *2 (W.D. Tenn. May 19,

2020); United States v. Van Sickle, No. 18-0250, 2020 WL 2219496, at *3 (W.D. Wash.

May 7, 2020); see United States v. Roberts, No. 15-135, 2020 WL 2130999, at *3 (W.D.



                                           3
         Case 2:13-cr-00160-LMA-SS Document 253 Filed 06/23/20 Page 4 of 4



La. May 5, 2020); United States v. Ebbers, No. 02-1144-3, 2020 WL 91399, at *4

(S.D.N.Y. Jan. 8, 2020).

         Starkey does not state in his motion whether he has submitted a request to the

warden of the facility at which he is being held. The government asserts in its

response to Starkey’s motion that he has not submitted such a request, and it

attached communications with a BOP supervisory attorney confirming the same. 6

         Therefore, Starkey’s motion is not properly before this Court because he has

not shown that he has “fully exhausted all administrative rights” or that thirty days

have lapsed since the receipt of a request for a sentence reduction by the warden of

his facility. See 18 U.S.C. § 3582(c)(1)(A).

                                             III.

         Accordingly,

         IT IS ORDERED that Starkey’s motion to reduce his sentence pursuant to 18

U.S.C. § 3582(c)(1)(A) is DISMISSED WITHOUT PREJUDICE because of a lack of

jurisdiction.

         New Orleans, Louisiana, June 22, 2020.



                                               _______________________________________
                                                         LANCE M. AFRICK
                                               UNITED STATES DISTRICT JUDGE




6   R. Doc. No. 252, at 9, 16; R. Doc. No. 252-2, at 1; R. Doc. No. 252-3, at 3.

                                               4
